On September 28 2020, the Patent Office mailed an office action requesting the material used for the temporary support/handle layer (41) that gives the temporary support/handle a greater “gluing energy” (now bonding energy) with the assembly layer that the gluing energy (now bonding energy) between the separation layer and the assembly layer. 
The response filed 3/1/21 discloses “those of ordinary skill in the art would have understood the embodiment described on page 8, lines 21-24 of the specification” and “the described relative bonding strengths of the assembly layer, separation layer, and handle would have sufficiently informed those of ordinary skill in the art of the key elements of the embodiment, without requiring disclosure of particular materials used for each layer.” Since the applicant is one of ordinary skill (or at least determined what one of ordinary skill would know), the applicant should be able to disclose the material used for temporary support/handle layer. 
The office action also notes the information requested is necessary to determine if the applicant had possession at the time of filing the parent application. MPEP 2163.03 [R-10.2019] V discloses “[a]n original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved” See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). 
MPEP 704.10[R-07.2015] discloses “[a]n examiner or other Office employee may require from individuals identified under  37 CFR 1.56(c), the submission of such information as may be reasonably necessary to properly examine or treat a matter in a pending or abandoned application filed under 35 U.S.C. 111, in a pending or abandoned application that has entered the national stage under 35 U.S.C. 371”(underline added). The examiner notes the information 
The examiner notes the information requested by the examiner is necessary for finding prior art. MPEP 704.11[R-11.2013] discloses “where the application file… suggests the applicant likely has access to information necessary to a more complete understanding of the invention and its context. In this situation, the record suggests that the details of such information may be relevant to the issue of patentability, and thus shows the need for information in addition to that already submitted by the applicant.”
The examiner notes the Federal Circuit has held “Star Fruits’ argument fails to come to grips with the real issue in this case, which is whether the Office can use section 1.105 to compel disclosure of information that the examiner deems pertinent to patentability when the applicant has a contrary view of the applicable law. We answer this question in the affirmative." Star Fruits S.N.C. v. United States, 393 F.3d 1277, 1283, 73 USPQ2d 1409, 1414 (Fed. Cir. 2005)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRADLEY SMITH/Primary Examiner, Art Unit 2817